FILE COPY




SHARON KELLER                                                                                       DEANA WILLIAMSON
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                        (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                           AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
ELSA ALCALA                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1597
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
  JUDGES



                                      Wednesday, September 12, 2018

  District Clerk Anderson County                            Presiding Judge 87th District Court
  Janice G. Staples                                         Anderson County
  500 North Church Street Room 18                           500 N. Church St.
  Palestine, Tx 75801                                       Palestine, Tx 75801
  * Delivered Via E-Mail *                                  * Delivered Via E-Mail *

  Re: Simpson, Robvia Leneice                                                                             9/12/2018
  CCA No. PD-0578-18
  Trial Court Case No. 87CR-16-32761

  The Court has this day issued an order for the above referenced cause.

                                                                         Sincerely,




                                                                         Deana Williamson, Clerk



  cc:      12th Court Of Appeals Clerk (Delivered Via E-Mail)
           Scott Cecil Holden (Delivered Via E-Mail)
           State Prosecuting Attorney (Delivered Via E-Mail)
           Colin Mcfall (Delivered Via E-Mail)
           District Attorney Anderson County (Delivered Via E-Mail)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                           WEBSITE WWW.TXCOURTS.GOV/CCA